          Case 1:16-cr-00426-AJN Document 93 Filed 08/27/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        8/27/2020


 United States of America,

               –v–
                                                                              16-cr-426 (AJN)
 Soloman Graham,
                                                                                  ORDER
                       Defendant.




ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Graham’s pro se motion for compassionate release filed
August 11, 2020. The Government is hereby ordered to respond to the motion by September 4,
2020. The Government shall mail a copy of its response to Mr. Graham at the time of filing.
Mr. Graham may file a reply by September 18, 2020. The Clerk of Court is respectfully directed
to mail a copy of this Order to Mr. Graham and note its mailing on the public docket.

       SO ORDERED.


Dated: August 27, 2020                           __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
